DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to the Amendment/Request for Reconsideration received on 04/12/2022. 
Claims 1, 3, 5-7, 9, 12-13, and 15-20 were amended, Claims 4 and 14 are canceled, no claims are added.
Claims 1-3, 5-7, 9-13, and 15-20 are herein allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in any reasonable combination disclose the claimed invention. For example, the closest prior art of record, Shriver discloses a portion of content a sentence or phrase highlighted by a user for emphasis and presentation, providing user interface displaying pdf document pages and annotations to a user, the user interface displaying PDF document file having a plurality of annotations, and an interactive button allowing the user to request slide generation using the PDF document as source material, and slide elements, identifies or receives a template that defines slide elements and related properties such as the layout of the slide elements for creating new slides. Further, a secondary prior art Zang discloses distilling the selected content into one or more distilled content items to generate a listing of news article based on the one or more distilled content items, wherein each of the one or more distilled content items include a subset of the selected article. The claim must be taken as a whole, and it requires that the actions recited therein are performed all of (1) applying a trained machine learning model to a plurality of content items of the first portion of content to obtain an output of the trained machine learning model, (2) the output of the trained machine learning model indicating one or more distilled content items and a format for generating a presentation visualization item comprising the one or more distilled content items, (3) wherein the one or more distilled content items include a subset of the plurality of content items of the first portion of content, (4) wherein a corresponding target output further identifies a format for a summary of a respective training file, (5) and wherein the trained machine learning model is trained to learn what text segment to include in a distilled content item and what format to use for a presentation visualization item comprising the distilled content item. 
The recited limitations of the independent claims, in conjunction with other features of the dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144